Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments in “Remarks – 06/15/2021- Applicant Arguments/Remarks Made in an Amendment”, with the “Amendment/Req. Reconsideration-After Non-Final Reject -04/15/2021", have been fully considered, but they are not persuasive, because of the following:
Applicant’s amendment of claims 1, 8, and 21 necessitated the shift in new grounds of rejection detailed above in section below. The shift in grounds of rejection renders Applicant’s arguments moot.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2016/0020181 A1; hereinafter Yu) in view of Nomura et al. (US 20080017965 A1; hereinafter Nomura) in view of Pendse (US 2006/0216860 A1; hereinafter Pendse).

Regarding Claim 1, Yu (fig.10) discloses a device comprising: a die structure (101) comprising a plurality of die regions (where 108 formed; [0057]), the die structure having a center point at an intersection of diagonals of the die structure in a plan view (figs.5, 8, and 10); 
a plurality of first seal rings (102; [0052]), each of the plurality of first seal rings surrounding a corresponding die region of the plurality of die regions (where 108 are formed);
a second seal ring (111; [0074]) surrounding the plurality of first seal rings (102); 
a plurality of connectors (110; [0076]) bonded to the die structure, and a substrate (401; [0080]) attached to the die structure (800; Fig.10; [0080]) using the plurality of connectors (110), the plurality of connectors (110) being interposed between the substrate (401) and the die structure (800), wherein the center point of the die structure coincides with a center point of the substrate in the plan view (see Fig.5, 8, and 10).  
structure
Nomura discloses a device comprising (Figs.13(A)-14; paragraphs [0070]): 
a die structure comprising a plurality of die regions (11, 12; Fig 13; [0070]), the die structure having a center point (shown in the marked up figure below) at an intersection of diagonals of the die structure in a plan view; 
a plurality of first seal rings (13, 14; [0070]), each of the plurality of first seal rings surrounding a corresponding die region (11, 12) of the plurality of die regions (11, 12);
a second seal ring (15; [0070]) surrounding the plurality of first seal rings (13, 14); and 
a plurality of connectors (22/ L6; Fig 14; [0071]-[0072]) bonded to the die structure (11, 12), each of the plurality of connectors (22/ L6) having an elongated plan-view shape (construed from 22’s one of the sides is longer as elongated), a long axis of the elongated plan-view shape of each of the plurality of connectors being oriented toward the center point of the die structure (shown in the marked up figure below).  
Therefore it would have been obvious in the art before the filling of the application to have connectors in an elongated plan-view shape to have larger connection surface and therefore improved connection. 

    PNG
    media_image1.png
    578
    474
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    523
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    506
    623
    media_image3.png
    Greyscale

Regarding Claim 4. (Previously presented) The device of claim 1, Yu in view of Nomura as applied in claim 1; Yu (Fig.5, 8, and ) discloses wherein the center point of the die structure (800) coincides with a center point of an area surrounded by the second seal ring (111).  

Regarding Claim 6, The device of claim 1, Nomura (fig.13 (A)-14) discloses wherein a first die region (11) of the plurality of die regions has a first area in a plan view (shown in fig.13 (A)), wherein a second die region (12) of the plurality of die regions has 
Regarding Claim 27, Yu in view of Nomura in claim 1, Yu (fig.10) discloses an insulating layer (105; [0058]) over the die structure (101) and covering the plurality of first seal rings (102), wherein the second seal ring (111) is laterally interposed between a sidewall of the insulating layer (105) and an edge of the die structure (101), and wherein the sidewall of the insulating layer (105) is laterally interposed between the plurality of first seal rings (102) and the second seal ring (111).  
Regarding Claim 28, Yu in view of Nomura in claim 27, Yu (fig.10) discloses wherein a portion of the insulating layer (105) is interposed between the die structure (101) and the plurality of connectors (110).   

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Nomura in view of Pendse (US 2006/0216860 A1; hereinafter Pendse).

Regarding Claim 5, Yu in view of Nomura as applied in claim 1, Nomura (fig.13(A)-14) discloses wherein each of the plurality of connectors comprises: a conductive pillar (L6).
Nomura does not particularly disclose having a solder layer over the conductive pillar.
Pendse (figs. 5-18) discloses a semiconductor package using bump-on-narrow-pad method which results in forming plurality of connectors comprising: a conductive pillar (46; [0044]), and a solder layer (45’ [0056]) over the conductive pillar (46).

Regarding Claim 7, Yu in view of Nomura as applied in claim 1, Nomura (fig.13(A)-14) discloses the elongated plan-view shape.
Yu and Nomura do not particularly disclose wherein the elongated plan-view is an oval shape, an elliptical shape, or racetrack shape.  
	Pendse (Figs. 17-18) discloses different shapes of connectors including oval shape, elliptical shape, or racetrack shape.
Therefore it would have been obvious in the art before the filling of the application to have connectors with oval shape, elliptical shape, or racetrack shape since it can result in a more robust interconnection (see [0053]).

3.	Claims 8-14, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Nomura in view of Kuo et al. (US 2013/0062755 A1; hereinafter Kuo)
Regarding Claim 8, Yu discloses a device comprising (fig.24) : 
a die structure (101, Fig.24) comprising a first region (middle region) and a second region (side regions), the first region comprising a plurality of first die regions (where inner 108 are formed), the second region comprising a plurality of second die regions (where outer 108 are formed), the die structure having a center point at an intersection of diagonals of the die structure in a plan view (shown in Fig.5 and 8); 
fig.24), each of the plurality of first seal rings surrounding a corresponding die region (108) of the plurality of first die regions and the plurality of second die regions; 
a second seal ring (102-2; [0100]) surrounding the first region (middle) and the second region (side);
an insulating layer (106; fig.24; [0061]) over the die structure (101), wherein the insulating layer (106) covers the plurality of first seal rings (103), and wherein the insulating layer (106) does not cover the second seal ring (102-2); and 
a plurality of connectors (110) bonded to the die structure (101), 

Yu does not particularly disclose wherein each of the plurality of connectors having an elongated plan-view shape. 

Nomura discloses a device comprising (fig.13(A)-14) : 
a die structure (11, 12; Fig.13; [0070]) comprising a first region and a second region, the first region comprising a plurality of first die regions (11), the second region comprising a plurality of second die regions (12), the die structure having a center point at an intersection of diagonals of the die structure in a plan view (shown in the marked up figure above); 
a plurality of first seal rings (13; there are 6 number of first seal rings shown in fig.13(A)), each of the plurality of first seal rings surrounding a corresponding die region (11, 12) of the plurality of first die regions and the plurality of second die regions; 

a plurality of connectors (22, L6) bonded to the die structure, each of the plurality of connectors (22, L6) having an elongated plan-view shape (construed from 22’s one of the sides is longer as elongated). 
Therefore it would have been obvious in the art before the filling of the application to have connectors in an elongated plan-view shape to have larger connection surface and therefore improved connection. 
Yu in view of Nomura do not particularly disclose that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure.
Kuo (Fig.2) shows an arrangement of a wafer stack having semiconductor device having plurality of conductors (20c, 20e; [0021]) arranged in a way that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure.
Therefore it would have been obvious in the art before the filling of the application to have a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure since different arrangements are desired for different purposes which makes it easier to have connections with the connectors in any desired location. 
Regarding Claim 9, Yu in view of Nomura in view of Kuo as applied in claim 8, Yu (fig.5, 8, and 24) discloses wherein the first region (middle region) and the second region (side region) have a same area in a plan view.  
Regarding Claim 10, Yu in view of Nomura in view of Kuo as applied in claim 8, Yu (fig.5, 8, and 24) discloses wherein the second seal ring (102-2) surrounds the plurality of first seal rings (103).  
Regarding Claim 11, Yu in view of Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses wherein a number of die regions in the plurality of first die regions (there are two in each) is same as a number of die regions in the plurality of second die regions (there are two in each).  
Regarding Claim 12, Yu in view of Nomura in view of Kuo as applied in claim 8, Nomura (fig.13(A)-14) discloses further comprising a substrate (1; fig.14) physically attached to the plurality of connectors (L6).  
Regarding Claim 13, Yu in view of Nomura in view of Kuo as applied in claim 12, Yu (fig.5, 8, and 24) discloses wherein the center of the die structure coincides with a center of the substrate in a plan view (shown according to the figures).  
Regarding Claim 14, Yu in view of Nomura in view of Kuo as applied in claim 8, Yu (fig.5, 8, and 24) discloses wherein the center of the die structure coincides with a center of an area surrounded by the second seal ring.
Regarding Claim 21, Yu discloses a device comprising (fig.24) discloses 
a die structure (101) comprising a first die region (middle region) and a second die region (side region), the die structure having a center point at an intersection of diagonals of the die structure in a plan view (shown in fig.5 and 8); 
a first seal ring (103) surrounding the first die region (middle); 
a second seal ring (102-1) surrounding the second die region (side region); 

a first connector (110) bonded to the first die region (middle), 
a second connector (110) bonded to the second die region (side);
an insulating layer (106) over the die structure (101), wherein a first portion of the insulating layer (106) extends over the first seal ring (103) and the second seal ring (102-1), wherein a second portion of the insulating layer (106) is interposed between the die structure (101) and the first connector (110), and wherein the insulating layer (106) does not extend over the third seal ring (102-2; fig.24).
Yu does not particularly disclose that the first connector having a first elongated shape in the plan view, and the second connector having a second elongated shape in the plan view.
Nomura discloses a device comprising (fig.13(A)-14): 
a die structure comprising a first die region (11 on the right) and a second die region (11 in the middle), the die structure having a center point at an intersection of diagonals of the die structure in a plan view (shown in the labeled figure above); 
a first seal ring (13 on left) surrounding the first die region (11); 
a second seal ring (13 in middle) surrounding the second die region (11 in middle); 
a third seal ring (15) surrounding the first seal ring (13 on left) and the second seal ring (13 in the middle); 
construed from 22’s one of the sides is longer as elongated), and 
a second connector (22, L6 in the middle) bonded to the second die region (11 in the middle), the second connector having a second elongated shape in the plan view.
  
Yu and Nomura do not particularly disclose that a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure and a second line extending along a second long axis of the second elongated shape intersecting with the center of the die structure in the plan view.
Kuo (Fig.2) shows an arrangement of a wafer stack having semiconductor device having plurality of conductors (20c, 20e; [0021]) arranged in a way that a line extending along a first long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure and a second line extending along a second long axis of the second elongated shape intersecting with the center of the die structure in the plan view.
Therefore it would have been obvious in the art before the filling of the application to have a line extending along a long axis of the elongated plan- view shape of each of the plurality of connectors intersecting with the center point of the die structure since different arrangements are desired for different purposes which makes it easier to have connections with the connectors in any desired location. 

Regarding Claim 22, Yu in view of Nomura in view of Kuo as applied in claim 21, Yu (fig.4, 10) discloses further comprising a substrate (401; fig.10) bonded to the die structure (101) through the first connector (110 in middle) and the second connector (110 on sides).  
Regarding Claim 23, Yu in view of Nomura in view of Kuo as applied in claim 22, Yu (fig.5, 8, and 24) discloses wherein the center of the die structure coincides with the center of the substrate in the plan view (shown according to the figures).    
Regarding Claim 24, Yu in view of Nomura in view of Kuo as applied in claim 21, Nomura (fig.13(A)-14) discloses wherein the first die region (11 on left) and the second die region (11 in the middle) have different areas in the plan view.  
Regarding Claim 25, Yu in view of Nomura in view of Kuo as applied in claim 21, Yu (fig.24) discloses wherein the first seal ring (103) comprises a plurality of conductive features ([0055]) within the die structure.  
Regarding Claim 26, Yu in view of Nomura in view of Kuo as applied in claim 21, Yu (fig.5, 8, and 24) discloses wherein the center point of the die structure coincides with a center point of an area surrounded by the third seal ring (102-2) in the plan view.  

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898   

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 14, 2021